DETAILED ACTION
	The amendment filed on 3-23-2021 is acknowledged. Claims 65, 74, 78, 80-83 and 85-87 have been amended. Claims 77 and 84 have been canceled. Claims 88-91 have been added. 

Election/Restrictions
Applicant’s request that claim 75 is acknowledged. However, since no product claims are allowable said request is deemed premature.
Claims 65, 67-69, 74-76, 78-83 and 85-91 are pending. Claim 75 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 65, 67-69, 74, 76, 78-83 and 85-91 currently under examination.

Sequence Compliance
It is deemed this application complies with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 in light of the amendment thereto.

Claim Objections Withdrawn
The objection to claims 65 using an improper use of the abbreviation for the genus Plasmodium without defining it upon its first recitation is withdrawn in light of the amendment thereto.
The objection to claims 77-78 and 85 to for reciting claim language drawn to non-elected inventions is withdrawn in light of the cancellation of claim 77 and the amendment of claims 78 and 85.

Claim Rejections Withdrawn
The rejection of claim 84 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement (biological deposit) requirement is withdrawn. Cancellation of said claim has rendered the rejection moot.
The rejection of claims 65, 67-69, 74, 76, 79-83 and 86-87 under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. Patent Application Publication U.S. 2018/0362628) is withdrawn in light of the amendment thereto.
The rejection of claims 65, 67-69, 74, 76, 79-83 and 86-87 under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (WO 2017/163049) is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 65, 67-69, 74, 76, 78-83 and 85-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons set forth in the previous Office action in the rejection of claims 77, 78 and 85. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant argues:
1.  The cited references fail to establish that an antibody or antigen-binding fragment comprising the CDR sequences of MGU10 and the capability of binding to a P. falciparum sporozoite lacks written description.
2.  Casadevall does not appear to mention framework regions at all, let alone in the context of an antibody or antigen binding fragment comprising the CDRs of exemplary antibody MGU10.
3.  The skilled artisan would understand that different polynucleotide sequences can encode the same amino acid sequence and thus would recognize that Applicant was in possession of a nucleic acid molecule that encodes the antibody or antigen binding fragment of claim 65 including those comprising or consisting of the SEQ ID NO:250-257 (and functional sequence variants thereof).

With regard to Point 1, as clearly set forth in the rejection, the written description requirement requires a correlation between structure and function. Given antibodies are complex three-dimensional molecules wherein a change in any portion of the molecule can change the tertiary structure of the antibody thereby altering the position of a given CDR(s) in three-dimensional space, both the Fd regions and CDRs play a role in the immunological functions of an antibody. Moreover, the references cited in the rejection reflect the state of the art. The points raised in the cited articles are reaffirmed in Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13). Sela-Culang et al. clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification and that some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes. (see page 8). Additionally, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), which concerned enablement for claims drawn to antibodies. While said case was dealt with enablement it should be noted that: 
 One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 
	Said expert testimony completely contradicts Applicant’s positon regarding the expectations of the skilled artisan. 
    With regard to Point 2, while Casadevall et al. does not refer to the MGU10 antibody specifically they clearly discloses that the constant region can affect the variable region (see page 12272).
With regard to Point 3, SEQ ID NO:250-255 are drawn to nucleic acids that encode the CDRs engendered by SEQ ID NO:242-247 and SEQ ID NO:256 and 257 encode heavy chain and light chain variable regions engendered by SEQ ID NO:248 and 249. None of those sequences convey the requisite information regarding the framework regions. Consequently, there is no correlation between structure and function as required by the written description requirement.

The instant claims are drawn to nucleic acids that encode antibodies that bind to a Plasmodium falciparum sporozoite wherein said antibodies have CDRs having sequences engendered by SEQ ID NO:242-247; CDRs encoded by a nucleic acid with at least 70% sequence identity to SEQ ID NO:250-255; a VH having at least 70% sequence identity to the sequence engendered by SEQ ID NO:248 and a VL having at least 70% sequence identity to the sequence engendered by SEQ ID NO:249; or a VH encoded by a nucleic acid with at least 70% sequence to the sequence engendered by SEQ ID NO:256 and a VL encoded by a nucleic acid with at least 70% sequence to the sequence engendered by SEQ ID NO:257.
The specification discloses a single antibody, MGU10, which has the recited sequences and binds to a Plasmodium falciparum sporozoite. This antibody meets the written description provision of 35 USC 112, first paragraph. However, the aforementioned claims are directed to encompass all antibodies that possess any and all of the aforementioned variable regions. None of these antibodies meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what "immunoepitopes” are required for a given antibody to bind to a Plasmodium falciparum sporozoite. 
The claims are drawn to a vast genus of antibodies which bind to a Plasmodium falciparum sporozoite generally (claims . To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antibodies, Applicant must adequately which combination of CDRs and framework (Fd) regions give rise to an antibody with the claimed immunological function. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the antibody and its recited function (binding to Plasmodium falciparum sporozoite), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. The specification fails to disclose what combination of CDRs and Fd regions essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies to which the claims refer; and accordingly the specification fails to adequately describe at least a substantial number of members of the claimed genus of antibodies.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily bind to a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit a protective immune response to a given pathogen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies.
Additionally, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]). The importance of the role of the framework regions is also underscored by Casadevall et al. (PNAS Vol. 109 No. 31, pages 12272-12273).
Finally, describing antibodies by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Finally, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
Therefore, because the art is unpredictable, in accordance with the Guidelines, only the MGU10, but not the full breadth of the claims meets the written description provision of 35 USC 112, first paragraph.

New Grounds of Rejection
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 85 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. Patent Application Publication U.S. 2018/0362628).

Liang et al. disclose antibodies that bind to the CSP protein of Plasmodium falciparum (see abstract). Liang further disclose that said antibody can be a IgG isotype (see page 9, lines 4-5) and can be a Fab, F(ab’)2 or a Fv (see page 16, lines 25-27); can contain an Fc region (see [0191]); and can be human or non-human (see paragraph [0193]). Liang et al. further disclose nucleic acids that encode said antibodies, vectors comprising said nucleic acids (see paragraph 0221]) and host cells that comprise said nucleic acids (see paragraph [0082]). Additionally, Liang et al. disclose that said nucleic acids can be expressed in eukaryotic cells such as CHO cells and NSO mouse melanoma cells (see paragraph [0220]). Finally, Liang et al. disclose that said nucleic acids can be in compositions and kits comprising excipients or carriers (see paragraph [0231]). It is deemed, in absence of evidence to the contrary, that the antibodies of Liang et al. have a sequence that is at least 70% identical to the sequences of SEQ ID NO:250, SEQ ID NO:251, SEQ ID NO:252, SEQ ID NO:253, SEQ ID NO:254 or SEQ ID NO:255. Consequently, Liang et al. anticipates all the limitations of the rejected claims. 
	
Claim 85 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (WO 2017/163049).

Liang et al. disclose antibodies that bind to the CSP protein of Plasmodium falciparum (see abstract). Liang further disclose that said antibody can be an IgG isotype and can be a Fab, F9ab’)2 or an Fv (see page 16, line 26-28); can contain an Fc region (see page 20, lines 22-24); and can be human or non-human (see page 20, lines 29-30). Liang et al. further disclose nucleic acids that encode said antibodies, vectors comprising said nucleic acids (see page 26, 9-35) and host cells that comprise said nucleic acids. Additionally, Liang et al. disclose that said nucleic acids can be expressed in eukaryotic cells such as CHO cells and NSO mouse melanoma cells (see page 26, lines 9-15). Finally, Liang et al. disclose that said nucleic acids can be in compositions and kits comprising excipients or carriers (see page 27, lines 21-22). It is deemed, in absence of evidence to the contrary, that the antibodies of Liang et al. have a sequence that is at least 70% identical to the sequences of SEQ ID NO:250, SEQ ID NO:251, SEQ ID NO:252, SEQ ID NO:253, SEQ ID NO:254 or SEQ ID NO:255. Consequently, Liang et al. anticipates all the limitations of the rejected claims. Consequently, Liang et al. anticipates all the limitations of the rejected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim is rendered vague and indefinite by the use of the term “codon-optimized”. It is unclear what is meant to be engendered by said term as it doesn’t specify what biological system the nucleic acid molecule is optimized for. As written, it is impossible to determine the metes and bounds of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 85 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  SEQ ID NO:250-255 encode the CDRs engendered by SEQ ID NO:242-247. Given, that the CDRs are limited to SEQ ID NO:242-247 the genus of CDRs encoded by the nucleic acids recited in claim 85 is necessarily broader than the CDRS of SEQ ID NO:242-247. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Conclusion
	
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 25, 2021